Title: Thomas Jefferson to Randolph Jefferson, 8 September 1813
From: Jefferson, Thomas
To: Jefferson, Randolph


          Dear brother Poplar Forest Sep. 8. 13.
          The cart sets out this morning with your spinning Jenny in perfect order, and will deliver it I hope safe from accident. according to present appearances I may leave this on Saturday morning, and if in time to get to Noah Flood’s I may be with you to dinner on Sunday, but if I get only to Henry Flood’s
			 I shall dine at Gibson’s & be with you on Sunday evening; and it
			 is yet possible I may be detained here till Sunday.  my best affections to my sister & m yourself.
          Th:
            Jefferson
        